Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 27, 2022

                                        No. 04-21-00327-CV

  NETFLIX, INC.; Netflix Worldwide Entertainment, LLC; Kyoko Miyake; Sarit G. Work;
Samantha Knowles; Kate Gill; Jigsaw Productions, LLC; Muddy Waters Productions LLC; Alex
  Gibney; Philip Ross; Jo Ann Rivera; Laura A. Martinez; Brittany A. Martinez; Michelle C.
                              Martinez; and Jose H. Martinez,
                                        Appellants

                                                 v.

                                          Tonya BARINA,
                                             Appellee

                    From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021CI04501
                         Honorable Cathleen M. Stryker, Judge Presiding


                                           ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

       This case was most recently set for oral argument on Tuesday, June 28, 2022, at 9:00
a.m. One party’s counsel has moved to continue due to illness. We grant the motion and
withdraw the June 28, 2022 submission date. A new submission date will be forthcoming.

           It is so ORDERED on June 27, 2022.
                                                             PER CURIAM


           ATTESTED TO: _________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT